                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


ANN TORNABENE                                                             CIVIL ACTION

VERSUS                                                                    NO. 20-400

BRANDON COX and                                                           SECTION: M (4)
SAFECO INSURANCE
COMPANY OF INDIANA

                                    ORDER & REASONS

       Before the court is a motion by plaintiff Ann Tornabene to remand this matter to the Civil

District Court, Parish of Orleans, State of Louisiana (“CDC”) for lack of the requisite amount in

controversy to support diversity subject-matter jurisdiction.1 Defendants Brandon Cox and

Safeco Insurance Company of Indiana (collectively, “Defendants”) respond in opposition,2 and

Tornabene replies in further support of the motion.3 Having considered the parties’ memoranda,

the record, and the applicable law, the Court denies Tornabene’s motion finding that the amount

in controversy exceeds $75,000.

I.     BACKGROUND

       This case involves a personal injury. On December 30, 2019, Tornabene filed this action

in the CDC alleging Louisiana state-law claims arising out of an incident that occurred at Tulane

Medical Center (“Tulane”) in New Orleans.4 Specifically, Tornabene alleges that at around 3:40

a.m. on January 27, 2019, she was working as an emergency room nurse at Tulane when Cox,

who was allegedly intoxicated, “grabbed [her] from behind by the neck and dragged her onto the

ground, and then dragged her into his hospital room.”5 Tornabene alleges that she “sustained

severe, permanent and disabling personal injuries, including economic damages, and mental

       1
         R. Doc. 8.
       2
         R. Doc. 10.
       3
         R. Doc. 14.
       4
         R. Doc. 1-6 at 1-3.
       5
         Id. at 2.
anguish.”6 Prior to filing suit, on December 2, 2019, Tornabene’s counsel sent a letter to

Safeco’s insurance adjustor, Scott Voss, demanding Cox’s policy limits of $300,000, describing

Tornabene’s allegedly “significant [and extreme] physical and psychological damages as a result

of th[e] attack,” and identifying the various medical professionals she had seen or was seeing,

which included a psychiatrist, a therapist, an orthopedist, a pain management physician, and a

neurologist.7 The letter also stated that Tornabene was scheduled for a nerve block procedure.8

       On February 5, 2020, Defendants removed this action to this Court alleging diversity

subject-matter jurisdiction under 28 U.S.C. § 1332.9 Defendants allege that the parties are

completely diverse as Cox is a citizen of Texas, Safeco is a citizen of Indiana and Massachusetts,

and Tornabene is a citizen of Louisiana.10 Defendants also allege that there is more than $75,000

in controversy.11

II.    PENDING MOTION

       Tornabene filed the instant motion to remand arguing that Defendants did not meet their

burden of demonstrating the requisite amount in controversy as of the date of removal because

they did not include summary-judgment-type evidence with their notice of removal.12 In her

original motion, Tornabene does not mention the letter from her counsel stating that her physical

and mental damages are severe and demanding $300,000. In her reply, Tornabene insists that the

letter is insufficient to establish the amount in controversy because it did not accompany

Defendants’ notice of removal and “is vague as it relates to injuries, quantum, and medical

treatment.”13



       6
         Id.
       7
         R. Doc. 10-1 at 1-4.
       8
         Id. at 3.
       9
         R. Doc. 1.
       10
          Id. at 2.
       11
          Id. at 2-3.
       12
          R. Docs. 8-1 at 4-11; 14 at 1-5.
       13
          R. Doc. 14 at 4.
                                                2
       Defendants oppose the motion arguing that the letter from plaintiff’s counsel, along with

the description of Tornabene’s injuries contained in the petition, establish that there is more than

$75,000 in controversy.14      As further evidence that the amount in controversy is satisfied,

Defendants attach to their opposition memorandum the letter from plaintiff’s counsel15 as well as

Tornabene’s responses to requests for admission reciting that she “alleges damages in excess of

$75,000 exclusive of judicial interest and costs.”16

III.   LAW & ANALYSIS

       A defendant may remove from state court to the proper United States district court “any

civil action brought in a State court of which the district courts of the United States have original

jurisdiction.” 28 U.S.C. § 1441(a). The federal district courts have original subject-matter

jurisdiction based on diversity of citizenship when the cause of action is between “citizens of

different States” and the amount in controversy exceeds the “sum or value of $75,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(a)(1). Subject-matter jurisdiction must exist at the time

of removal to federal court, based on the facts and allegations contained in the complaint. St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (“jurisdictional facts must be

judged as of the time the complaint is filed”). “Any ambiguities are construed against removal

and in favor of remand to state court[,]” and “[t]he party seeking to remove bears the burden of

showing that federal jurisdiction exists and that removal was proper.”            Mumfrey v. CVS

Pharmacy, Inc., 719 F.3d 392, 398 (5th Cir. 2013) (citations omitted).

       Because plaintiffs in Louisiana state courts may not plead a specific amount of damages,

the Fifth Circuit has “established a clear analytical framework for resolving disputes concerning

the amount in controversy for actions removed from Louisiana state courts pursuant to §

1332(a)(1).” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882-83 (5th Cir. 2000). In these

       14
          R. Doc. 10 at 1-4.
       15
          R. Doc. 10-1.
       16
          R. Doc. 10-2.
                                                 3
cases, the removing defendant must prove by a preponderance of the evidence that the

jurisdictional amount is satisfied: (1) by demonstrating that it is facially apparent from the

petition that the claim likely exceeds $75,000, or (2) by setting forth facts, preferably in the

removal petition or sometimes by affidavit, that support a finding of the requisite amount. Id.

       In this case, Defendants have unquestionably satisfied their burden of demonstrating the

requisite amount in controversy. In the removal petition, which was verified, Defendants stated

that they reasonably believed that the amount in controversy exceeds $75,000.17 They did so

with good grounds. At the time of removal, Defendants had in hand a four-page letter from

plaintiff’s counsel explaining at length the physical and emotional injuries to Tornabene that

were being treated by multiple medical professionals and demanding $300,000 to resolve the

matter.18 The reasonable inference to draw from the letter is that Tornabene believed the medical

treatment occasioning the demand was incurred as a result of the accident.           See St. Paul

Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1255 (5th Cir. 1998) (considering demand letter

to find the amount in controversy); Rubio v. State Farm Lloyds, 2019 WL 6330355, at *2 (S.D.

Tex. Nov. 26, 2019) (same). Yet, Tornabene insists that the letter is not adequate to establish the

requisite amount in controversy because it was not attached to the notice of removal, intoning

that “jurisdictional facts are determined at the time of removal.”19 But the demand letter existed

so was itself a jurisdictional fact at the time of removal, even if evidence of the letter was

adduced (not produced) post-removal.

       Moreover, in post-removal responses to Defendants’ requests for admission, Tornabene

confirmed that she “alleges damages in excess of $75,000 exclusive of judicial interest and

costs.”20 It matters not that Tornabene gave these responses after removal when they plainly



       17
          R. Doc. 1 at 2.
       18
          R. Doc. 10-1.
       19
          R. Doc. 14 at 2 (citing Gebbia, 233 F.3d at 883).
       20
          R. Doc. 10-2 at 2.
                                                        4
reveal that the amount in controversy at the time of removal exceeded the minimum threshold.

Cf. Gebbia, 233 F.3d at 833 (post-removal affidavit may be considered in determining amount in

controversy at the time of removal when the basis for jurisdiction is ambiguous at the time of

removal). While a plaintiff’s post-removal stipulation, affidavit, or response to a request for

admission that the amount in controversy is less than $75,000 typically does not divest a federal

court of jurisdiction once established, id., a plaintiff’s post-removal admission that the amount in

controversy exceeds $75,000 – an assertion at odds with its avowed interest in avoiding federal

jurisdiction – should be considered as establishing the jurisdictional threshold at the time of

removal because it is “relevant to that period of time.” Allen v. R & H Oil & Gas Co., 63 F.3d

1326, 1335 (5th Cir. 1995). After all, the amount in controversy of a case does not, and should

not, rise or fall on whether jurisdiction vests in federal or state court.

         To be sure, it is disingenuous (even borderline frivolous) for Tornabene to argue now that

Defendants have not demonstrated by a preponderance of the evidence that there is more than

$75,000 in controversy when her counsel’s representations to Defendants clearly demonstrate

otherwise.21

IV.      CONCLUSION

         IT IS ORDERED that Tornabene’s motion to remand (R. Doc. 8) is DENIED.

         New Orleans, Louisiana, this 24th day of March, 2020.



                                                               ________________________________
                                                               BARRY W. ASHE
                                                               UNITED STATES DISTRICT JUDGE




         21
             R. Doc. 14 at 8 (“As reflected in the demand letter and then Responses to the Requests for Admission,
Plaintiff is not disputing that the value of her case exceeds $75,000, exclusive of interest[] and costs.”).
                                                         5
